Case 2:20-cv-02874-AB-SK Document 14-8 Filed 03/30/20 Page 1 of 4 Page ID #:213




 1   George M. Lee (SBN 172982)
     gml@seilerepstein.com
 2   SEILER EPSTEIN LLP
 3   275 Battery Street, Suite 1600
     San Francisco, California 94111
 4   Phone: (415) 979-0500
 5   Fax: (415) 979-0511
 6
     John W. Dillon (SBN 296788)
 7   jdillon@gdandb.com
 8   2762 Gateway Road
     Carlsbad, California 92009
 9   Phone: (760) 431-9501
10   Fax: (760) 431-9512

11   Raymond M. DiGuiseppe (SBN 228457)
12   law.rmd@gmail.com
     THE DIGUISEPPE LAW FIRM, P.C.
13   4320 Southport-Supply Road, Suite 300
14   Southport, North Carolina 28461
     Phone: 910-713-8804
15
     Fax: 910-672-7705
16
17   Attorneys for Plaintiffs

18
                             UNITED STATES DISTRICT COURT
19
20                 FOR THE CENTRAL DISTRICT OF CALIFORNIA

21   ADAM BRANDY, et al.,                                 Case No. 2:20-cv-02874
22
                           Plaintiffs,                    DELCARATION OF JOSH
23                                                        SAVANI IN SUPPORT OF
24         vs.                                            PLAINTIFFS’ APPLICATION
                                                          FOR TEMPORARY
25                                                        RESTRAINING ORDER AND
     ALEX VILLANUEVA, in his official                     ISSUANCE OF PRELIMINARY
26
     capacity as Sheriff of Los Angeles                   INJUNCTION
27   County, California, and in his capacity as
28

                                                      –1–
          DECLARATION OF JOSH SAVANI IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR TEMPORARY RESTRAINING
                     ORDER AND ISSUANCE OF PRELIMINARY INJUNCTION | CASE NO. 2:20-cv-02874
Case 2:20-cv-02874-AB-SK Document 14-8 Filed 03/30/20 Page 2 of 4 Page ID #:214




 1   the Director of Emergency Operations, et
     al.,
 2
 3                          Defendants.
 4
 5
                              DECLARATION OF JOSH SAVANI
 6
 7         I, Josh Savani, declare as follows:
 8
        1. I am the Director of Research and Information of the National Rifle
 9
10         Association of America, Inc. (“NRA”).

11      2. NRA is a 501(c)(4) nonprofit corporation organized under the laws of the
12
           State of New York with its principal place of business in Fairfax, Virginia.
13
14      3. NRA has over 5 million members and supporters nationwide, including in
15
           California, and Los Angeles County, California.
16
17      4. These members include Plaintiff Jonah Martinez.

18
        5. In Accordance with Article II of the NRA’s bylaws, the NRA’s purposes and
19
20        objectives include “To protect and defend the Constitution of the United States,
21        especially with reference to the God-given inalienable right of the individual
22
          American citizen guaranteed by such Constitution to acquire, possess …
23
24        transfer ownership of, and enjoy the right to use, keep and bear arms, in order
25
          that the people may exercise their individual rights of … defense of family,
26
27        person, and property.”

28

                                                      –2–
          DECLARATION OF JOSH SAVANI IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR TEMPORARY RESTRAINING
                     ORDER AND ISSUANCE OF PRELIMINARY INJUNCTION | CASE NO. 2:20-cv-02874
Case 2:20-cv-02874-AB-SK Document 14-8 Filed 03/30/20 Page 3 of 4 Page ID #:215




 1     6. As detailed in the Plaintiffs’ First Amended Complaint, Plaintiffs, Plaintiffs’

 2        members and customers, and other similarly situated individuals would
 3
          exercise the fundamental human right to acquire, keep, bear, and practice
 4
 5        proficiency training and shooting with arms – including firearms, ammunition,
 6
          magazines, and appurtenances – for lawful purposes including self-defense,
 7
 8        and would do so, but for fear of liability and prosecution under Defendants’

 9        laws, orders, policies, practices, customs, and enforcement actions.
10
11     7. NRA has and continues to expend and divert resources, and has been and
12        continues to be adversely and directly harmed, because of Defendants’ laws,
13
          policies, orders, practices, customs, and enforcement actions.
14
15
      8. Accordingly, and for reasons set for in Plaintiffs’ application, I respectfully ask
16
17       this Court to: (A) Declare that the operation of firearm and ammunition product

18       manufacturers, retailers, importers, distributors, and shooting ranges are
19
         “essential” so that firearm and ammunition product manufacturers, retailers,
20
21       importers, distributors, and shooting ranges may continue to operate; (B) Grant
22       Plaintiffs’ application and issue a temporary restraining order and a preliminary
23
         injunction enjoining State and Local Defendants from enforcing their Orders
24
25       and enforcement policies, practices, and customs that individually and/or
26
         collectively violate the Second, Fifth, and Fourteenth Amendments, to restore
27
28       the status quo ante and so that firearm and ammunition product manufacturers,

                                                     –3–
         DECLARATION OF JOSH SAVANI IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR TEMPORARY RESTRAINING
                    ORDER AND ISSUANCE OF PRELIMINARY INJUNCTION | CASE NO. 2:20-cv-02874
Case 2:20-cv-02874-AB-SK Document 14-8 Filed 03/30/20 Page 4 of 4 Page ID #:216




 1       retailers, importers, distributors, and shooting ranges may continue to operate;

 2       and, (C) Grant all other and further relief, including injunctive relief, against
 3
         Defendants as necessary to effectuate the Court’s judgment, or as the Court
 4
 5       otherwise deems just and equitable.
 6
          I declare under penalty of perjury that the foregoing is true and correct.
 7
 8    Executed on March 30, 2020.
 9
10                                         _________________________
11                                         Josh Savani
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     –4–
         DECLARATION OF JOSH SAVANI IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR TEMPORARY RESTRAINING
                    ORDER AND ISSUANCE OF PRELIMINARY INJUNCTION | CASE NO. 2:20-cv-02874
